TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00163-CV



                                    In re Jay-Bird Johnston


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus, complaining of the trial court’s

failure to act on his motion for new trial. See Tex. R. App. P. 52.8. We deny the petition for writ

of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: April 9, 2010